DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1 and 2 is the inclusion of the limitations of, as claimed in the combination:
the first line head includes a first windbreak member, on the one side in the head row direction, along a width of the first line head in the nozzle row direction, the first windbreak member protruding, in a liquid ejection direction in which the liquid is ejected, with respect to a nozzle opening surface at which the plurality of nozzles included in the first line head are open, the second line head includes a second windbreak member between the second line head and the first line head along a width of the second line head in the nozzle row direction, the 50SE-US205709 second windbreak member protruding, in the liquid ejection direction in which the liquid is ejected, with respect to a nozzle opening surface at which the plurality of nozzles included in the second line head are open, and a length by which the second windbreak member protrudes is smaller than a length by which the first windbreak member protrudes.
The primary reason for the allowance of claims 3-10 is the inclusion of the limitations of, as claimed in the combination:
the first line head includes a first windbreak member upstream thereof in the transport direction along a width of the first line head in the nozzle row direction, the first windbreak member protruding, toward the platen, with respect to a nozzle opening surface at which the plurality of nozzles included in the first line head are open, the second line head includes a second windbreak member between the second line head and the first line head along a width of the second line head in the nozzle row direction, the second windbreak member protruding, toward the platen, with respect to a nozzle opening surface at which the plurality of nozzles included in the second line head are open, and a length by which the second windbreak member protrudes is smaller than a length by which the first windbreak member protrudes.
The primary reason for the allowance of claim 12 is the inclusion of the method steps of, as claimed in the combination:
controlling the lengths by which the second windbreak member and the third windbreak member protrude, based on the amount of the accumulated liquid calculated for each of the positions where the line heads are arranged.
JP 2010-221524 to Asaka discloses a line head (fig. 11) with flow straightening plates that can be adjusted based on media thickness. Asaka does not disclose the flow straightening plates between the line heads, protruding at different lengths, or controlling based on the amount of accumulated liquid. 
JP 2010-162873 to Kimura discloses projections to suppress air flow during ejection of ink. Kimura does not disclose protruding at different lengths or controlling based on the amount of accumulated liquid.
The remaining cited references are pertinent to the disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896